 



EXHIBIT 10.9
EMPLOYMENT CONTRACT
The following employment contract has been agreed to in Santiago, Chile, on
June 27, 2007, by and between VTR GlobalCom S.A., Taxpayer Identification Number
Nº 78.452.650-K, represented by Mr. Jorge Carey Carvallo and Mr. Frederic
Chaveyriat, both domiciled for these purposes at Reyes Lavalle, N°3340, Floor
10, borough of Las Condes, Santiago (hereinafter also the “Employer”), as one
party; and as the other, Mr. Mauricio Ramos Borrero, Colombian passport number
096-086-495, born on October 25, 1968, domiciled at Reyes Lavalle, N°3340, Floor
10, borough of Las Condes, Santiago (hereinafter also the “Employee”):

FIRST:   Type of work

1.1   The Employer hereby hires the Employee to render his services in the
position of General Manager (Executive President) of VTR GlobalCom S.A.,
reporting to the Employer’s Board.   1.2   The Employer may entrust to the
Employee other duties relating to the nature of his position and/or alter in a
permanent or transitory manner the duties entrusted, according to the terms set
forth under article 12 of the Labor Code.   1.3   The Employee’s functions shall
be conducted in the Employer’s offices in the city of Santiago, notwithstanding
the travel in the country and abroad that is required for an appropriate
performance of his functions.   1.4   The Employee undertakes to abide by the
instructions and corporate policies and procedures in place or as further
developed from time to time and to work faithfully and loyally during the entire
term of this employment contract and make his best efforts at his job.      
However, the Employee also may be employed by other employers during the term of
his service with the Employer, to the extent such other employment does not
materially interfere with the performance of his duties to Employer.   1.5   The
Employer may occasionally entrust similar tasks to the Employee for persons
related to the Employer, which shall be deemed performed as part of the
Employee’s obligations hereunder and shall not create any labor relationship
whatsoever nor entitlement to salary additional to the salary contemplated
herein.       Likewise, it shall not create additional labor relationship or
salary; the services rendered by the Employee to other companies, per request of
the Employer due to the services agreements that the Employer has with such
other companies.   1.6   Any powers of attorney granted by the Employer or
related persons to the Employee are understood to be granted within the context
of this employment contract and the Employee shall not receive any remuneration
for the execution of such powers of attorney additional to the one stipulated
herein.



1



--------------------------------------------------------------------------------



 



SECOND:   Work Day and Collective Bargaining

2.1   In view of the functions performed by the Employee, he shall not be
subject to the limitation of a work day as provided in article 22, subparagraph
2nd of the Chilean Labor Code. In any case, the Employee shall dedicate all the
time necessary to appropriate performance of his contractual obligations.   2.2
  The Employee is forbidden to bargain collectively pursuant to article 305,
No. 2 of the Chilean Labor Code.

THIRD:   Salary and Other Benefits

3.1   Base Salary: The Employee shall receive a gross base monthly salary of
US$20,333.—(twenty thousand three hundred and thirty three dollars of the Unites
States of America). The salary shall be settled and paid monthly in its
equivalent to Chilean Pesos according the value of the “dolar observado” at the
penultimate business day of each month, at the Employer’s offices, on the last
business day of the month, in cash, by bank check, Redbanc System or deposit to
an account of the Employee.   3.2   Fare and moving expenses: The Employer
undertakes to pay return business-class air fare for the Employee and his family
to the city of Denver, Colorado, United States of America, or the location
agreed upon in due course by the parties, upon conclusion of the labor
relationship, in accordance with subparagraph 2nd of article 37 of ED 597 of
1984.       For purposes of this Section 3.2, the family of the Employee shall
be understood to be his wife and children living with him.   3.3   Legal
deductions: It is stipulated that save written agreement otherwise, all sums and
benefits to be paid to the Employee shall be gross sums. Accordingly, if
applicable, the Employer shall make the legal deductions for taxes, days not
worked and other deductions ordered by the law or the courts as well as those
agreed upon by the parties in writing.       In any case, it is declared that
the Employer shall make the tax withholdings on income and pay them into the
government treasury.   3.4   Phantom SAR Plan 2006: The Employee will be
eligible to participate in the Employer’s Phantom SAR Plan 2006. No award is
guaranteed, since the payment of any award under the Phantom SAR Plan 2006 will
be subject to the terms and conditions of such Plan and approval by the Board.
Thus, it is possible that the Employee may not receive an award under the Plan.
Likewise, the provision of an award is not a guarantee for, and the Employee
will not be entitled to, any future awards.

2



--------------------------------------------------------------------------------



 



3.5   Annual Performance Bonus: The Employee will be eligible to participate in
the Annual Bonus Plan of the Employer. No bonus is guaranteed, since the payment
of any bonus will be subject to the terms and conditions of such Plan and
approval by the Board. Thus it is possible that the Employee may not receive a
bonus under the Plan. Likewise, the payment of a bonus over a certain period
does not guarantee and the Employee will not be entitled to any future
performance bonus.

FOURTH:   Social Security and Health Insurance

The Employee represents and stipulates that he is currently affiliated to a
social security system abroad that grants him benefits at least in the case of
disease, disability, old age and death and that he wishes to maintain that
affiliation. Therefore, no sum shall be deducted for social security in Chile
and he hereby explicitly waives his right to affiliate to the Chilean social
security system.
For purposes of the preceding paragraph, the Employee undertakes to provide the
Employer, within 120 days as from the date the Employee begins to work for the
Employer, with a copy of the information proving that the social security system
to which he is affiliated abroad grants him the minimum benefits required by
Chilean law.
If the Employee fails to provide such information in the aforesaid period, the
Employer shall be obligated to make social security deductions as required by
law from the Employee’s salary.
Moreover, the Employer shall bear the expense of, and pay, the general basic
payment and differentiated additional sum payable for work accident and
occupational disease insurance pursuant to Law 16.744.

FIFTH:   Use of Software

The Employee promises not to use software owned by third parties in the
Employer’s computers without express authorization from the Employer.

SIXTH:   Sanctions

Default from the Employee on any of the obligations stipulated in clauses first
and fifth hereof or other similar obligations shall constitute a serious breach
of the obligations imposed by this contract for which the Employer may terminate
the same by law.

SEVENTH:   Term

This agreement shall be of indefinite duration. For the record, the starting
date of the Employee is July 2, 2007.

3



--------------------------------------------------------------------------------



 



EIGHTH:   Entire Agreement

This employment contract constitutes the entire agreement regarding the work of
the Employee for the Employer and all other matters set out herein. This
contract supersedes and replaces all prior negotiations and any other agreement,
offer and/or contract, whether written or verbal, concerning the matters
discussed herein and the work by the Employee for the Employer.
Three counterparts of this contract are signed, two remaining with the Employer
and one with the Employee.

                  /s/ Jorge Carey Carvallo   /s/ Mauricio Ramos Borrero      
Jorge Carey Carvallo
for VTR GlobalCom S.A.   Mauricio Ramos Borrero                   /s/
Mr. Frederic Chaveyriat           Mr. Frederic Chaveyriat
for VTR GlobalCom S.A.    

4



--------------------------------------------------------------------------------



 



ADDENDUM TO THE EMPLOYMENT CONTRACT
The following addendum of employment contract has been agreed to in Santiago,
Chile, on June 27, 2007, by and between VTR GlobalCom S.A., Taxpayer
Identification Number Nº 78.452.650-K, represented by Mr. Jorge Carey Carvallo
and Mr. Frederic Chaveyriat, both domiciled for these purposes at Reyes Lavalle,
N°3340, Floor 10, borough of Las Condes, Santiago (hereinafter also the
“Employer”), as one party; and as the other, Mr. Mauricio Ramos Borrero,
Colombian passport number 096-086-495, domiciled at Reyes Lavalle, N°3340, Floor
10, borough of Las Condes, Santiago (hereinafter also the “Employee”):

FIRST.   Background.

The Employee renders services to the Employer as GENERAL MANAGER (Executive
President) of VTR GlobalCom S.A. by virtue of the employment contract evidenced
in a private instrument dated June 27, 2007 (hereinafter the “Employment
Contract”).

SECOND:   Additional Benefits.

The Employer hereby agrees to grant the Employee the following benefits, in
addition to those stated in the third clause of the Employment Contract:

2.1   Air Fare: The Employer undertakes to pay business-class air fare for the
Employee and his family to the city of Santiago.       In addition, the Employer
will pay a business-class round-trip ticket from Santiago, Chile to Denver,
Colorado, US, and back to Santiago, for the Employee and his spouse, in order
for them to close the sale of their home in the US.   2.2   Moving Expenses
Reimbursement: The Employer will reimburse the Employee’s reasonable moving
expenses to Santiago, with the following limitations:

  (i)   if air fright, up to a maximum weight of 500 pounds per person;     (ii)
  in case of surface/sea fright, up to a maximum of 12,000 pounds on the basis
of one standard (40 foot) container;     (iii)   shipping of prohibited items
under either US or Chilean laws is not allowed;     (iv)   likewise, shipping of
vehicles, animals, furs, fine jewelry, collectibles, art work, antiques and
other items of unusual value will not be cover by this benefit;     (v)  
shipping of items exceeding 300 pounds such as pianos, pool tables is also not
included in this benefit.     If the Employee wishes to move items indicated in
numbers (iv) and (v), he will be responsible for the shipping of such items and
its costs.     This reimbursement will be subject to the submission by the
Employee of the corresponding evidence (i.e. invoices, bills, payment slips or
receipts, etc.).

2.3   Housing allowance: The Employer will pay the Employee a gross monthly
housing allowance of US$4,000, for the Employee’s temporary accommodation in
Santiago.

5



--------------------------------------------------------------------------------



 



      This benefit will be paid for up to 6 months, subject to reconsideration
at the end of such term.

2.4   Sign-on bonus: The Employer will pay the Employee, together with his first
monthly wage, a unique gross sign-on bonus of US$83,000.   2.5   Move-in
allowance: Likewise, the Employer will pay the Employee, together with his first
monthly wage, a unique gross move-in allowance of US$5,000.   2.6   Tax return
preparation expenses: The Employer will pay reasonable costs associated to the
Employee’s tax return preparation in Chile, provided that the cost of such
preparation does not exceed US$1,750 for each tax year. The Employer will have
no responsibility for the content of the tax advice or for the payment of the
personal taxes of the Employee.   2.7   Disability Insurance: The Employer will
provide the Employee a private short term and long term disability coverage in
accordance to the Employer’s policies.   2.8   Life Insurance: The Employer will
provide the Employee life insurance coverage and insurance for accidental
dismemberment and death in accordance to the Employer’s policies.   2.9   Annual
Cash Payment: Annually, the Employer will pay the Employee an amount equal to:

    (a) the maximum amount that Employee may contribute to a U.S. base 401(K)
plan established under the rules and regulations of the Employer Retirement
Income Security Act of 1974, as amended;       minus       (b) the amount
Employee contributes to such a 401(K) plan;       plus       (c) 1.38% of (a) –
(b)

    This amount shall be determined based on calendar years and it will be
payable no later than 30 days after the completion of each calendar year.

THIRD.   Validity of the Employment Contract.

Except as amended or added herein, all stipulations in the Employment Contract
remain in full force.

6



--------------------------------------------------------------------------------



 



Three counterparts of this Agreement are signed, two remaining with the Employer
and one with the Employee.

            /s/ Jorge Carey Carvallo   /s/ Mauricio Ramos Borrero       Jorge
Carey Carvallo
for VTR GlobalCom S.A.   Mauricio Ramos Borrero             /s/ Frederic
Chaveyriat           Mr. Frederic Chaveyriat
for VTR GlobalCom S.A.    

7